Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly Report of Perk International Inc. (the “Company”) on Form 10-Q for the quarter ended February 28, 2014 filed with the Securities and Exchange Commission (the “Report”), I, Andrew Gaudet, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the consolidated financial condition of the Company as of the dates presented and the consolidated result of operations of the Company for the periods presented. By: /s/ Andrew Gaudet Name: Andrew Gaudet Title: Principal Executive Officer Date: April 7, 2014 By: /s/ Leon Golden Name: Leon Golden Title: Principal Financial Officer and Principal Accounting Officer Date: April 7, 2014
